                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:21-CV-221-RJC-DCK

 EQUAL EMPLOYMENT                                 )
 OPPORTUNITY COMMISSION,                          )
                                                  )
                 Plaintiff,                       )      ORDER
                                                  )
    and                                           )
                                                  )
 CHRISTIN SMITH,                                  )
                                                  )
                 Plaintiff-Intervenor,            )
                                                  )
    v.                                            )
                                                  )
 MODERN POLYMERS, INC.,                           )
                                                  )
                 Defendant.                       )
                                                  )

         THIS MATTER IS BEFORE THE COURT on Christin Smith’s “Motion To Intervene”

(Document No. 7) filed June 17, 2021. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, and noting that the parties do not object, the

undersigned will grant the motion.

         By the instant motion, Christin Smith (“Smith” or “Plaintiff-Intervenor”) asserts that she

is “the individual injured by the conduct of the Defendant Modern Polymers, Inc.” (Document

No. 7, p. 1) (citing Document No. 10). Plaintiff-Intervenor Smith further asserts that as a person

“aggrieved by the conduct of a defendant in an action initiated by the EEOC” she has an

“unconditional right” to intervene in this action. (Document No. 7, p. 2) (citing Title VII, 42

U.S.C. § 2000e-5(f)(1)). “Pursuant to Fed.R.Civ.P. 24(a)(1), intervention must be granted if the

proposed intervenor is given an unconditional right to intervene by federal statute. Id. Moreover,
Plaintiff-Intervenor’s counsel has consulted with counsel for Plaintiff and Defendant, and as noted

above, they have no objection to the instant motion.

       IT IS, THEREFORE, ORDERED that Christin Smith’s “Motion To Intervene”

(Document No. 7) is GRANTED.

       SO ORDERED.



                                  Signed: June 18, 2021




                                                  2
